Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last line and claim 27, penultimate line, the language “mitigating features” is submitted to be indefinite as it is unclear exactly what such constitute and what the features are “mitigating”.  Clarification is required concerning this in the independent claims.  Claim 19, line 5; claim 20, line 4; claim 23, line 3; claim 25, lines 3-4; claim 27, penultimate line; claim 29, line 3; claim 30, last line; claim 31, line 3; claim 33, lines 3-4; and claim 35, last two lines all contain “in particular…” or “more particularly…” clauses that render the scope and bounds of the claims uncertain.  Preferred limitations should be properly set forth in separate dependent claims.  Claim 19 is also considered to be indefinite, since the second stipulation would apparently require the recitation in the “in particular…” clause.  If not, then applicant needs to clarify how the features would be mitigating if in fact they provoke a deformation that does not partially reverse a pre-existing deformation.  Ie, in such a case, it does not appear that the features would be considered to be mitigating features.  Clarification is required concerning instant claim 19, the second stipulation.  Claim 29, “is are” constitutes a typo that needs to be corrected.  Also, claim 30, the last line adds a recitation concerning the distinct sites in a preferred clause (ie, “in particular…”) that is already set forth in the claim and hence the 
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, 21, 22, 24, 26, 27, 29-31 and 34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Neo et al 2005/0077856 (see paragraphs 0001, 0006, 0024-0026 and 0030 and Figs. 1, 2 and 4-6).
Neo et al (see Fig. 4) discloses the instant method for manufacturing devices—ie, lenses-- by replication, each of the devices having a device surface wherein the devices are produced from a replication material (465) using a replication tool (301), the tool comprising replication sites (306) having a replication surface that corresponds to a negative of the device surface and wherein the tool comprises one of more mitigating features (see pedestals 350; also spacer cavity portions 104 in Fig. 1) that allow the removal of air (see paragraph 0001 and paragraphs 0024-0026 and 0030)  so that the shape of the lenses is of high quality.  Ie, the mitigating features reduce any shape deviations of the lenses from the desired shape by ensuring that air is removed prior to the replication.  The shape deviations would include any errors of the device surfaces, including the asymmetric form errors recited in instant claim 18.  Clearly, Fig.1 shows that the replication surfaces and the spacer cavity portions both constitute recesses in the tool material as set forth in instant claim 21.  The lenses are rotationally symmetric .   
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 23, 25, 28, 32, 33, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neo et al 2015/0077856.
Neo et al discloses the basic claimed method of manufacturing devices by replication and tool therefor as set forth in paragraph 2, supra, the applied reference essentially failing to teach certain instant aspects that are submitted to be well within the skill level of the art.  For instance, forming the mitigating features either after or at the time of forming the replication surfaces would certainly have been within the skill level of the art 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742